As filed with the Securities and Exchange Commission on December 2, 2014 File No. 812- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 APPLICATION FOR AN ORDER PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”), GRANTING EXEMPTIONS FROM SECTIONS 18(c) AND 18(i) OF THE 1940 ACT, PURSUANT TO SECTIONS 6(c) AND 23(c) OF THE 1c-3 UNDER THE 1940 ACT, AND PURSUANT TO SECTION 17(d) OF THE 1d-1 THEREUNDER LITTLE HARBOR MULTISTRATEGY COMPOSITE FUND LITTLE HARBOR ADVISORS, LLC Please direct all written and oral communications regarding this Application to: John Hunt, Esq. Nutter, McClennen & Fish LLP 155 Seaport Boulevard Boston, Massachusetts 02210 (617) 439-2194 With copies of written communications to: Randall J. Carrigan, Esq. Little Harbor Advisors, LLC. 30 Doaks Lane Marblehead, Massachusetts 01945 (781) 639-3000 Page 1 of 26 Sequentially Numbered Pages (including Exhibits) UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of: LITTLE HARBOR MULTISTRATEGY COMPOSITE FUND, and LITTLE HARBOR ADVISORS, LLC APPLICATION FOR AN ORDER PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”), GRANTING EXEMPTIONS FROM SECTIONS 18(c) AND 18(i) OF THE 1940 ACT, PURSUANT TO SECTIONS 6(c) AND 23(c) OF THE 1c-3 UNDER THE 1940 ACT, AND PURSUANT TO SECTION 17(d) OF THE 1d-1 THEREUNDER Investment Company Act of 1940 File No. 812- I. THE PROPOSAL 1.Little Harbor MultiStrategy Composite Fund (the “MSC Fund”) and Little Harbor Advisors, LLC (the “Investment Manager,” and together with the MSC Fund, the “Applicants”) hereby seek an order of the Securities and Exchange Commission (the “Commission”) pursuant to (a) Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”), granting exemptions from Sections 18(c) and 18(i) of the 1940 Act, (b) Sections 6(c) and 23(c) of the 1940 Act granting an exemption from Rule 23c-3 under the 1940 Act, and (c) Section 17(d) of, and Rule 17d-1 under, the 1940 Act to permit the MSC Fund to offer investors multiple classes of shares (“Shares”)1 with varying sales charges, and/or asset-based distribution and/or service fees, and/or deferred sales charges, as described more fully in this Application. 2.Applicants request that the order also apply to any other continuously offered registered closed-end management investment company existing now or in the future (each, a “New Fund,” and collectively with the MSC Fund, the “Funds” and individually, a “Fund”) for which the Investment Manager or any entity controlling, controlled by, or under common control (as the term “control” is defined in Section 2(a)(9) of the 1940 Act) with the Investment 1 As used in this Application, the term “Shares” includes any other equivalent designation of a proportionate ownership interest (such as units) of a Fund. Page 2 of 26 Pages, including Exhibits Manager, or any successor in interests to such entity,2 serves as investment adviser or principal underwriter,3 and which operates as an “interval fund” pursuant to Rule 23c-3 under the 1940 Act (each, an “Interval Fund”), or provides periodic liquidity with respect to its Shares pursuant to Rule 13e-4 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Any Fund relying on the order requested in this Application would do so in a manner consistent with the terms and conditions of this Application. 3.Applicants represent that any person presently intending to rely on the order requested in this Application is listed as an Applicant. II. STATEMENT OF FACTS AND PROPOSED STRUCTURE A. Applicants 1.The MSC Fund is a Delaware statutory trust registered under the 1940 Act as a closed-end management investment company. The Investment Manager serves as the investment manager to the MSC Fund. The MSC Fund is classified as a non-diversified investment company under the 1940 Act. On or about January 1, 2015, the MSC Fund anticipates making a continuous public offering of its single, undesignated class of Shares (the “Initial Class”) pursuant to the MSC Fund’s Registration Statement on Form N-2 (File Nos. 333-191707 and 811-22891). The Commission declared that registration statement effective on August 6, 2014. 2.The MSC Fund’s investment objective is to realize long-term, risk-adjusted returns that are attractive as compared to those returns of traditional public equity and fixed-income markets. The MSC Fund employs a “manager-of-managers” investment program that provides investors with access to a broad range of alternative investment strategies through the allocation of the MSC Fund’s assets among separate accounts (each, a “Portfolio Account”). Each Portfolio Account is managed by a separate sub-adviser (each, a “Portfolio Adviser”) selected by the Investment Manager subject to the approval of the Trustees of the MSC Fund and, as required, the MSC Fund’s shareholders. Each Portfolio Adviser is registered with the Commission as an “investment adviser” under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).4Each Portfolio Adviser is expected to employ a proprietary investment strategy in managing those MSC Fund assets allocated to it. The Portfolio Advisers’ investment 2 A successor in interest is limited to an entity that results from the reorganization of the entity under the laws of another jurisdiction or in a change in the form of business organization. 3 The terms “investment adviser” and “principal underwriter” have the meanings given those terms in Sections 2(a)(20) and 2(a)(29) of the 1940 Act, respectively.
